Citation Nr: 1454265	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  07-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability, including scoliosis and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and P.P.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

In July 2011, the Board denied service connection for a thoracic spine disorder, including scoliosis, and hypertension.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum and Decision, the Court remanded the case to the Board for proceedings consistent with the decision.

In April 2014, the Board remanded the case so that VA examinations could be scheduled.  A review of the record shows that the agency of original jurisdiction (AOJ) has complied with all remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2014, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC).  Subsequently, the Veteran signed an Expedited Processing Waiver of the 30 Day Waiting Period.  


FINDINGS OF FACT

1.  A back disability, including scoliosis and DDD, did not have its clinical onset in service and is not otherwise related to active duty, and arthritis of the spine was not exhibited within the first post service year.

2.  Hypertension is not attributable to the Veteran's service and did not manifest within a year of separation from service.  


CONCLUSIONS OF LAW

1.  A back disability, including scoliosis and DDD, was not incurred or aggravated in service, and arthritis of the spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service, and the incurrence or aggravation of hypertension during such service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101, note 1 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  

By way of a November 2004 pre-adjudication letter, VA notified the Veteran of the information and evidence need to substantiate her service connection claims.  The August 2014 SSOC notified the Veteran of the criteria for assigning a disability rating and an effective date.  Despite the inadequate notice provided to the Veteran, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the appellant has been prejudiced thereby).  In that regard, as the Board concludes below that the preponderance of the evidence is against the service connection claims, no rating or effective date will be assigned.  Thus, any questions as to notice pertaining to assignment of ratings or effective dates are rendered moot.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of her claims.  The evidence of record includes service treatment records (STRs), VA treatment records, federal treatment records, private treatment records, and lay statements.  The Veteran's representative contends that the STRs are incomplete.  See September 2014 Brief at 2.  Specifically, he suggests that the Veteran's dental records are missing and suggests that this evidence might contain blood pressure readings.  However, the Board finds that there are no outstanding records because the Veteran's dental records are in the claims file.

The Veteran was afforded VA examinations in January 2010 and May 2014.  The Board finds the May 2014 examinations adequate because the examiners discussed the Veteran's medical history, thoroughly reviewed the claims file, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor her representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that she is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II.  Service Connection

Service connection may be established on direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Alternatively, service connection may be granted on a presumptive basis for a chronic disease, such as arthritis and hypertension, which manifests to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2014).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Such diseases include degenerative arthritis and hypertension.  38 C.F.R. 
§ 3.309(a) (2014).

Back

The Veteran seeks service connection for residuals of a back injury that she attributes to a 1976 in-service motor vehicle accident.  Private and service treatment records (STRs) confirm the accident and contain no mention of a spine injury.  In August 1976, the Veteran reported that she had had headaches and cervical spine pain since her accident, but did not report thoracolumbar spine pain.  There is no indication of a spine disorder until January 1993, when "mild thoracolumbar scoliosis" was noted incidentally on X-ray studies of the Veteran's abdomen. 

In February 1995, the Veteran reported "chronic, recurring cervical and upper dorsal discomfort."  X-ray studies of the thoracic spine showed abnormal densities, which a clinician diagnosed as spondylolisthesis, and "mild scoliosis" of the dorsal spine.

On separation examination in April 1995, the Veteran's spine was reportedly normal, although she did report recurrent back pain. 

In August 1995, the Veteran again reported thoracic spine pain.  Tenderness was noted in both shoulders, and she was diagnosed with "cervical and shoulder strain."  There was no diagnosis specific to the thoracic spine. 

Post-service medical evidence includes an April 1996 report of a "history of thoracic back pain."  The Veteran was diagnosed with chronic shoulder strain, but no diagnosis specific to the thoracic spine was rendered. 

X-ray studies of the Veteran's spine in April and May 2004 showed a normal thoracic spine, with no evidence of abnormalities.  An X-ray of the Veteran's abdomen incidentally showed a "curvature of the spine which may be related to position or mild scoliosis."  A clinician diagnosed postural dysfunction.

An X-ray study of the Veteran's spine dated April 2007 showed a normal thoracic spine, with no evidence of abnormality. 

The Veteran received a VA spine examination in January 2010.  The claims folder was reviewed and the Veteran's statements concerning in-service clinical onset of thoracic spine pain were noted.  A physical examination of the thoracic spine showed no limitation of motion, spasm, atrophy, guarding, painful motion, or tenderness.  An X-ray of the lumbar spine showed very slight diffuse degenerative disc disease (DDD).  An X-ray of the Veteran's thoracic spine showed no significant abnormality.  The examiner found no thoracic spine condition, no scoliosis, and no abnormal densities.  Because there was no thoracic spine disorder noted on examination or X-ray, the examiner could offer no opinion "as to the findings reported during [Veteran's] military service."  No etiology opinion with respect to the lumbar spine was provided.

The Veteran received another VA spine examination in May 2014.  The VA examiner diagnosed mild DDD of the lumbar spine and opined that this condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  He noted that there was no indication of arthritis on the January 1993 X-ray.  He explained that the DDD noted on the January 2010 X-ray was consistent with the normal aging process.  The examiner found no back trauma in service that would be anticipated to cause the early onset of DDD or DJD of the thoracic or lumbar spine.  He noted the Veteran's report of mild intermittent back pain since service and afterwards and explained that this can be a normal symptom of the general population and does not indicate the presence of disease or arthritis.  The examiner opined that the January 1993 finding was most likely positional in nature as January 2010 X-rays did not indicate scoliosis.  

Upon review, the Board finds that a preponderance of the evidence is against a finding that the Veteran's claimed back disability had its clinical onset during her service.  There is no evidence of any complaints of, treatment for, or symptoms associated with arthritis in the Veteran's STRs.  The Veteran has received treatment from medical professionals for her back, but none have attributed her current disability to any in-service injury or incident.  Moreover, the only probative medical opinion of record reflects that no relationship exists between the Veteran's DDD and service.  He concluded that the Veteran did not experience trauma in service that would cause degenerative disease in the lower spine.  The service records show no complaints of low back pain in the years immediately following the motor vehicle accident, though the Veteran did complain of neck pain.  The physician reviewed the STRs in forming his opinion.  This opinion is considered the most probative evidence in this case.  There is no other evidence of a relationship between the Veteran's current back disorder and service, and neither the Veteran nor her representative have alluded to the existence of any such evidence.  

There is some indication that the Veteran may have had scoliosis during service as noted by X-ray findings in 1993 and 1995.  Possible scoliosis was identified in 2004, but the radiologist could not determine whether the curvature of the spine was due to scoliosis or position.  All other post-service X-rays, including those conducted in April 2007 and during the January 2010 VA examination, were negative for significant thoracic spine abnormalities.  The May 2014 VA examiner considered the January 1993 X-ray report and opined that this finding was most likely positional in nature as the January 2010 X-rays did not indicate scoliosis.  This opinion is fully explained and consistent with the evidence of record.  Contrary to the Veteran's representative's assertion (see September 2014 Brief at 2), there is nothing in the record to suggest that the examiner ignored the February 1995 X-ray report.  See id.  

Furthermore, statements from the Veteran regarding a continuity of back symptomatology are not entirely consistent.  Although the Veteran contends that her thoracic spine pain began after her 1976 motor vehicle accident, she did not report any back pain following that accident.  The Veteran did not report back pain until February 1995, nearly two decades after her motor vehicle accident.  In April 1996, the Veteran filed a claim for compensation, but back disability was not one of the conditions for which the Veteran was seeking service connection.  If the Veteran was suffering from a back disability that she thought was related to service, it would seem reasonable that she would have mentioned this when she filed her initial compensation claim.  She knew of the compensation program and was claiming service connection for other disabilities.  Instead, the Veteran did not file a claim for back disability until 2004.  The 2014 VA examiner accounted for the complaints of intermittent back pain as a symptom common to the general population and not indicative of orthopedic disease.  

The Veteran claims that her back disability was incurred in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For example, the Veteran is competent to discuss the existence of back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The general principle that trauma may lead to orthopedic disability is commonly known and, therefore, the Veteran's testimony that current back disability is related to her in-service accident has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the May 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable, and the claim of service connection for back disability, including scoliosis and DDD, is denied.   See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Hypertension

The Veteran asserts that she has hypertension that is attributable to her active military service.  

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  See 38 C.F.R. § 4.104, DC 7101, Note 1 (2014); see also Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (holding that that Note 1 applies only to confirming the existence of hypertension and it is not required for an adequate rating examination). 

Upon entrance to service in December 1973, the Veteran's blood pressure was 130/70.  STRs show that high blood pressure was noted in 1982 following an allergic reaction to a flu shot.  There were no other notations of potentially elevated blood pressure until August 1993, when the Veteran's blood pressure was 148/96.  In February 1994, her blood pressure reading was 160/110.  In November 1994, the Veteran's blood pressure was 135/95.  The April 1995 separation examination contains a blood pressure reading of 128/72.  A history of elevated blood pressure was noted, but there was "no permanent [hypertension]."  In May 1995, blood pressure was 140/92.  In June 1995, blood pressure was 134/90.  The Veteran's blood pressure reading was 148/92 on July 6, 1995 and 148/84 on July 30, 1995.

Post-service medical evidence shows that the Veteran's blood pressure was 147/79 in September 1995 and 134/90 in December 1995.  There is no diagnosis of hypertension until September 2001, although the Veteran has stated that she was prescribed blood pressure medication in 1997.

The record does not contain medical evidence of hypertension from within one year of the Veteran's August 1995 separation.  Instead, it refers to a diagnosis of hypertension in 2001, six years after the Veteran left service.  Thus, presumptive service connection is not warranted.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation).

The Board finds that the medical evidence is against a finding that hypertension had its clinical onset in service.  Although there were some elevated blood pressure readings during service, military medical personnel noted in May 1995 that there was "no permanent [hypertension]."  The Board acknowledges the list of in-service blood pressure readings that the Veteran has compiled.  See September 2014 Brief.  This list contains seven elevated blood pressure readings reportedly taken on January 13, 1982.  These readings, however, are not confirmed by any clinical reports and it is not clear that they were recorded by a medical professional using a monitor.  

The Veteran's representative has submitted a page from the Veterans Benefits Administration (VBA) Compensation and Pension (C&P) Medical Electronic Performance Support System (MEPSS). The document indicates that hypertension is "defined by blood pressure readings of a diastolic average, taken on two separate occasions, as over 90 mm/Hg, or systolic average, at two or more visits, which is over 140 mm/Hg."  The document further details that:

Normal blood pressure should be 120/80 mm/Hg or lower.  Prehypertension blood pressure is a systolic pressure of 120-130 mm/Hg and a diastolic pressure of 80-90 mm/Hg.  Stage I hypertension is a systolic pressure of 140-159 mm/Hg or a diastolic pressure of 90-99 mm/Hg.  Stage II hypertension is systolic pressure of 160 mm/Hg or higher or a diastolic pressure 100 mm/Hg or higher.  Diagnosis is made through two seated blood pressure readings on two separate occasions.

The Board observes that the C&P MEPSS provides medical information, tutorial information related to medical terminology and issues, numerous graphics to illustrate various medical definitions and concepts, and special considerations that RVSRs should account for when doing ratings.  All of this information is provided within the context of the body systems of the Rating Schedule and the Diagnostic Codes.  

See http://cptraining.vba.va.gov/C&P_Training/Job_Aids/Medical_EPSS.htm (last visited December 1, 2014).  The information provided in the MEPSS is intended to be "an online job reference and information tool."  Id.  The Board observes that the VBA MEPSS Exhibit highlights the regulatory definition of hypertension under the "Special Considerations" section.   

In this case, the confirmed blood pressure readings from 1973 to 2008 show diastolic blood pressures primarily under 90 and systolic blood pressures primarily under 160, which do not meet the definition of hypertension for VA compensation purposes.  See 38 C.F.R. § 4.104, DC 7101, Note 1 (2014).  There is no evidence of a clinical diagnosis of hypertension until September 2001.  The May 2014 VA examiner diagnosed hypertension, but found that it was not likely related to the Veteran's military service.  He noted that there were "a few borderline elevated [blood pressure readings]" during service, but pointed out that they were not diagnostic of hypertension.  The examiner explained that it is not uncommon for an individual to have an elevated blood pressure due to stress, pain, or injury.  He opined that the Veteran's hypertension is most likely genetic and noted that this condition is common in the general population.

The record does not convincingly show that the Veteran has endured continuous symptoms of hypertension since service.  Indeed, the probative evidence suggests an initial onset of hypertension six years after her separation from service.  The Veteran has also provided inconsistent evidence concerning when she was diagnosed with hypertension.  She has stated that she was prescribed blood pressure medication in 1997, but there is no evidence of a clinical diagnosis of hypertension until September 2001.  She also advised the January 2010 VA examiner that she was not diagnosed with hypertension for several years following her active service.  The inconsistencies of the Veteran's descriptions of the date she was diagnosed with hypertension renders undercuts their reliability.  

The Veteran believes her hypertension is due to her military service.  In this case, the question of causation is not the type of immediately observable cause-and-effect relationship contemplated by Jandreau.  Thus, the Veteran is not competent to address the etiology of her hypertension and, therefore, the lay evidence is insufficient to establish a nexus between the Veteran's hypertension and her service.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable, and the claim of service connection for hypertension must be denied.   See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a back disability, including scoliosis, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


